              Case 1:20-cv-11160-NT Document 9 Filed 07/28/20 Page 1 of 2




                            UNITED STATES DISTRICT COURT
                             DISTRICT OF MASSACHUSETTS


Stephen Stoute,                             )
       Plaintiff                            )
                                            )
       v.                                   )       Civil No. 1:20-cv-11160-NT
                                            )
Judge Indira Talwani, et al.,               )
       Defendants                           )


                                            ORDER

       All of the magistrate judges in this district have recused themselves from performing

duties in this case as specified in Title 28 U.S.C. § 636(a)-(c). The recusal of all of the

magistrate judges in this Court gives rise to an “emergency” with respect to the referred case as

that term is used in 28 U.S.C. § 636(f). I therefore concur in the assignment of U.S. Magistrate

Judge John C. Nivison from the District of Maine to perform the duties specified in 28 U.S.C. §

636(a)-(c).

       SO ORDERED.



Dated: July 24, 2020                        /s/ Chief Judge F. Dennis Saylor
                                            Chief U.S. District Judge
            Case 1:20-cv-11160-NT Document 9 Filed 07/28/20 Page 2 of 2




                                  CONCURRING ORDER


       I further concur that an emergency exists as specified above and that for the duration of

this case U.S. Magistrate Judge John C. Nivison is assigned to perform such duties under 28

U.S.C. § 636(a)-(c) as may be assigned to him by the district judge to whom this case is

assigned.



                                             /s/ Jon D. Levy
                                            Chief U.S. District Judge, Assignee District

Dated: July 28, 2020
